                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

SIEMENS ENERGY, INC.,                                 )
                                                      )
            Plaintiffs,                               )
                                                      )
                    v.                                )   Case No. 6:17-CV-171-Orl-40-LRH
                                                      )
MIDAMERICA C2L INC., et al.,                          )
                                                      )
            Defendant.                                )

                                 DEFENDANTS’ WITNESS LIST


        Defendants Secure Energy, Inc. and MidAmerica C2L, Inc. hereby disclose the following

witnesses to be called at the trial of this matter:

                                               “A” List

Mr. John J. Kenny                                                               Likely to be called
Secure Energy, Inc.
c/o Robert L. Devereux, Esq.
Danna McKitrick, P.C.
7701 Forsyth Blvd., Ste. 800
St. Louis, MO 63105

Mr. Lars W. Scott                                                               Likely to be called
Secure Energy, Inc.
c/o Robert L. Devereux, Esq.
Danna McKitrick, P.C.
7701 Forsyth Blvd., Ste. 800
St. Louis, MO 63105

Mr. Frank Hannemann                                                             Likely to be called
Siemens AG
c/o Jonah D. Mitchell, Esq.
Reed Smith, LLP
101 Second St., Ste. 1800
San Francisco, CA 94105
Mr. Harry T. Morehead                                  Likely to be called
c/o Jonah D. Mitchell, Esq.
Reed Smith, LLP
101 Second St., Ste. 1800
San Francisco, CA 94105

Mr. Rolf Rüsseler                                      Likely to be called
Siemens AG
c/o Jonah D. Mitchell, Esq.
Reed Smith, LLP
101 Second St., Ste. 1800
San Francisco, CA 94105

Mr. Guido Schuld                                       Likely to be called
Siemens AG
c/o Jonah D. Mitchell, Esq.
Reed Smith, LLP
101 Second St., Ste. 1800
San Francisco, CA 94105

                                       “B” List

Mr. Ian Etzkin                                             May be called
Austin Industries, Inc.
2801 East 13th St.
LaPorte, TX 77571

Mr. E. Thomas Goessling                                    May be called
706 Elm Tree Lane
St. Louis, MO 63122

Mr. William H. Hardie                                      May be called
Houlihan Lokey
245 Park Ave., 20th Fl.
New York, NY 10167

Jan Kollmus, Ph.D.                                         May be called
Air Liquide Global E&C Solutions Singapore PTE, LTD.
No 2 Venture Drive
#22-28, Vision Exchange
Singapore 608526

Mr. Larry Luber                                            May be called
11576 New London Dr.
St. Louis, MO 63141



                                           2
Mr. Thomas Maramba                                                        May be called
Fluor Corporation
1 Fluor Daniel Drive
Sugar Land, TX 77478

Mr. Richard A. Navarre                                                    May be called
c/o Secure Energy, Inc.
300 Hunter Ave., Ste. 100
St. Louis, MO 63124

Max Sherman, Ph.D.                                                        May be called
Kiewit Engineering Group, Inc.
9401 Renner Blvd.
Lenexa, KS 66219

                                       Respectfully submitted,
                                       DANNA MCKITRICK, P.C.

Date: February 27, 2020          BY:     /s/ Robert L. Devereux
                                       Robert L. Devereux, admitted pro hac vice
                                       Jeffrey R. Schmitt, admitted pro hac vice
                                       7701 Forsyth Blvd., Suite 800
                                       St. Louis, Missouri 63105-3907
                                       Telephone: (314) 726-1000
                                       Facsimile: (314) 725-6592
                                       E-Mail: rdevereux@dmfirm.com
                                                 jschmitt@dmfirm.com

                                       and

                                       Walter A. Ketcham, Jr.
                                       Florida Bar No. 156630
                                       Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                       901 N. Lake Destiny Rd., Suite 450
                                       Maitland, Florida 32751
                                       Telephone: (407) 423-9545
                                       Facsimile: (407) 425-7104
                                       E-Mail: waketcham@growerketcham.com
                                       ATTORNEYS FOR DEFENDANTS




                                          3
                                  CERTIFICATE OF SERVICE

          The undersigned certifies that on the 27th day of February 2020, a true and accurate copy

of the foregoing was served via e-mail upon the following:

Jonah D. Mitchell                                     P. Alexander Quimby
E-Mail: jmitchell@reedsmith.com                       E-Mail: aquimby@bakerlaw.com
Adaline J. Hilgard                                    Robert W. Thielhelm
Email: ahilgard@reedsmith.com                         E-Mail: rthielhelm@bakerlaw.com
Christopher J. Pulido                                 Baker & Hostetler, LLP
E-Mail: cpulido@reedsmith.com                         2300 SunTrust Center
Reed Smith, LLP                                       200 South Orange Avenue
101 Second Street, Suite 1800                         Post Office Box 112
San Francisco, CA 94105-3659                          Orlando, FL 32802

ATTORNEYS FOR PLAINTIFF
SIEMENS ENERGY, INC.


                                                        /s/ Robert L. Devereux


DocID: 4812-0431-9404, v. 1




                                                  4
